HAWKINS, Judge.
Conviction is for manufacturing intoxicating liquor, punishment being assessed at one year in the penitentiary.
The conviction was under what has been generally termed the “Dean Law,” (Pen. Code 1925, art. 666 et seq. as amended) which was repealed subsequent to the conviction, with the result that no law is now in existence supporting the conviction. See Meadows v. State (Tex.Cr.App.) 88 S.W.(2d) 481, and many cases to the same effect.
The judgment is reversed, and the prosecution ordered dismissed.